Title: To James Madison from Edmund Randolph, 27 December 1787
From: Randolph, Edmund
To: Madison, James


My dear friend
Richmond decr. 27. 1787.
Altho’ many mails have passed since I wrote to you last, I am not without excuses of a satisfactory nature; which are too long and unimportant to you to hear in detail. Having shaken off the impediments to writing, I shall be hereafter punctual.
My letter is now inclosed to you. What the general opinion is, I would not undertake to vouch because I stay much at home, and I find daily reason to distrust reports, which always receive a tincture from the wishes of the narrator. But I rather suspect, that the current sets violently against the new constitution. Nay I must be permitted to express a fear, lest true fœderalism should be pressed hard in the convention. General Wilkinson from Kentucke, who is now here, is not to be appeased in his violence against the constitution; and it is presumed that thro his means the vote of Kentucky will have the same direction. He is rivetted by Colo. Harry Lee, declaring to him, that the surrender of the Mississippi would probably be among the early acts of the new congress. Mr. Meriwether Smith moved yesterday for a circular letter from our to the other legislatures, intimating the likelihood of amendment here. But his motion was changed into an instruction to the executive to forward the late act. Mr. Henry is implacable. Colo. Mason seems to rise beyond his first ground. He will be elected, it is said, for Stafford, and Colo. Mercer, it is also said, will be sent for by the people of that county for a similar purpose. I need not assure you, that it would give me no pleasure to see my conduct in refusing to sign, sanctified, if it was to produce a hazard to the union; and if I know myself, I have no extreme ardor to acquire converts to my opinions. But I verily believe, that the only expedient which can save the fœderal government in any shape in Virginia, will be the adoption of some such plan, as mine. However the high-toned friends to the constitution are still very sanguine, that the whole will run thro with ease.
A district bill has passed the delegates. It sticks with the Senate, who are employed in making amendments, to which the delegates will not agree. The fate of the bill is uncertain.
The prohibition of the importation of spirituous liquors is gone & indeed cannot be executed, even if it was to be enacted into a law.
A sinking fund has been established and the executive are to speculate with it in the purchase of public securities.
A heavy impost is laid in certificates on goods imported. The object of it was to detach from the fœderal government those, who might be allured by the revenue. Yrs mo. afftely
E. R.
